 

Exhibit 10.14

ALIGN TECHNOLOGY, INC.

2005 INCENTIVE PLAN


1.             PURPOSES OF THE PLAN.  THE PURPOSES OF THIS PLAN ARE:

·                                          to attract and retain the best
available personnel for positions of substantial responsibility,

·                                          to provide incentives to individuals
who perform services to the Company, and

·                                          to promote the success of the
Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, SARs, Performance Units, Performance Shares and other
stock or cash awards as the Administrator may determine.


2.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS WILL
APPLY:


(A)           “ADMINISTRATOR” MEANS THE BOARD OR ANY OF ITS COMMITTEES AS WILL
BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


(B)           “AFFILIATE” MEANS ANY CORPORATION OR ANY OTHER ENTITY (INCLUDING,
BUT NOT LIMITED TO, PARTNERSHIPS AND JOINT VENTURES) CONTROLLING, CONTROLLED BY,
OR UNDER COMMON CONTROL WITH THE COMPANY.


(C)           “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF EQUITY-BASED AWARDS UNDER U.S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF
ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL BE, GRANTED UNDER
THE PLAN.


(D)           “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY, A GRANT UNDER THE
PLAN OF OPTIONS, RESTRICTED STOCK, SARS, PERFORMANCE UNITS, PERFORMANCE SHARES
AND OTHER STOCK OR CASH AWARDS AS THE ADMINISTRATOR MAY DETERMINE.


(E)           “AWARD AGREEMENT” MEANS THE WRITTEN OR ELECTRONIC AGREEMENT
SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH AWARD GRANTED UNDER
THE PLAN.  THE AWARD AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE
PLAN.


(F)            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


(G)           “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:


(I)            ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT) BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 OF
THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING POWER REPRESENTED
BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


(II)           THE CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


--------------------------------------------------------------------------------



(III)          A CHANGE IN THE COMPOSITION OF THE BOARD OCCURRING WITHIN A
TWO-YEAR PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY OF THE DIRECTORS ARE
INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” MEANS DIRECTORS WHO EITHER (A) ARE
DIRECTORS AS OF THE EFFECTIVE DATE OF THE PLAN, OR (B) ARE ELECTED, OR NOMINATED
FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF
THE INCUMBENT DIRECTORS AT THE TIME OF SUCH ELECTION OR NOMINATION (BUT WILL NOT
INCLUDE AN INDIVIDUAL WHOSE ELECTION OR NOMINATION IS IN CONNECTION WITH AN
ACTUAL OR THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS TO THE
COMPANY); OR


(IV)          THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH
ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT
IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ITS PARENT) AT LEAST FIFTY
PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF
THE COMPANY OR SUCH SURVIVING ENTITY OR ITS PARENT OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION.


(H)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  ANY
REFERENCE TO A SECTION OF THE CODE HEREIN WILL BE A REFERENCE TO ANY SUCCESSOR
OR AMENDED SECTION OF THE CODE.


(I)            “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS OR OF OTHER
INDIVIDUALS SATISFYING APPLICABLE LAWS APPOINTED BY THE BOARD IN ACCORDANCE WITH
SECTION 4 HEREOF.


(J)            “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


(K)           “COMPANY” MEANS ALIGN TECHNOLOGY, INC., A DELAWARE CORPORATION, OR
ANY SUCCESSOR THERETO.


(L)            “CONSULTANT” MEANS ANY PERSON, INCLUDING AN ADVISOR, ENGAGED BY
THE COMPANY OR ITS AFFILIATE TO RENDER SERVICES TO SUCH ENTITY.


(M)          “DETERMINATION DATE” MEANS THE LATEST POSSIBLE DATE THAT WILL NOT
JEOPARDIZE THE QUALIFICATION OF AN AWARD GRANTED UNDER THE PLAN AS
“PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M) OF THE CODE.


(N)           “DIRECTOR” MEANS A MEMBER OF THE BOARD.


(O)           “DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE, PROVIDED THAT IN THE CASE OF AWARDS OTHER THAN
INCENTIVE STOCK OPTIONS, THE ADMINISTRATOR IN ITS DISCRETION MAY DETERMINE
WHETHER A PERMANENT AND TOTAL DISABILITY EXISTS IN ACCORDANCE WITH UNIFORM AND
NON-DISCRIMINATORY STANDARDS ADOPTED BY THE ADMINISTRATOR FROM TIME TO TIME.


(P)           “EMPLOYEE” MEANS ANY PERSON, INCLUDING OFFICERS AND DIRECTORS,
EMPLOYED BY THE COMPANY OR ITS AFFILIATES.  NEITHER SERVICE AS A DIRECTOR NOR
PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY WILL BE SUFFICIENT TO CONSTITUTE
“EMPLOYMENT” BY THE COMPANY.


(Q)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(R)            “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF COMMON
STOCK AS THE ADMINISTRATOR MAY DETERMINE IN GOOD FAITH BY REFERENCE TO THE PRICE
OF SUCH STOCK ON ANY ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM ON
THE DAY OF DETERMINATION IF THE COMMON STOCK IS SO LISTED ON ANY ESTABLISHED
STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM.  IF THE COMMON STOCK IS NOT LISTED
ON ANY ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, THE VALUE OF THE
COMMON STOCK AS THE ADMINISTRATOR MAY DETERMINE IN GOOD FAITH.


(S)           “FISCAL YEAR” MEANS THE FISCAL YEAR OF THE COMPANY.


--------------------------------------------------------------------------------



(T)            “INCENTIVE STOCK OPTION” MEANS AN OPTION THAT BY ITS TERMS
QUALIFIES AND IS OTHERWISE INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION
WITHIN THE MEANING OF SECTION 422 OF THE CODE AND THE REGULATIONS PROMULGATED
THEREUNDER.


(U)           “INSIDE DIRECTOR” MEANS A DIRECTOR WHO IS AN EMPLOYEE.


(V)           “MISCONDUCT” MEANS THE COMMISSION OF ANY ACT OF FRAUD,
EMBEZZLEMENT OR DISHONESTY BY THE PARTICIPANT, ANY UNAUTHORIZED USE OR
DISCLOSURE BY SUCH PERSON OF CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE
COMPANY OR ITS AFFILIATES, OR ANY OTHER INTENTIONAL MISCONDUCT BY SUCH PERSON
ADVERSELY AFFECTING THE BUSINESS OR AFFAIRS OF THE COMPANY OR ITS AFFILIATES IN
A MATERIAL MANNER.  THE FOREGOING DEFINITION WILL NOT IN ANY WAY PRECLUDE OR
RESTRICT THE RIGHT OF THE COMPANY OR ITS AFFILIATES TO DISCHARGE OR DISMISS ANY
PARTICIPANT FOR ANY OTHER ACTS OR OMISSIONS, BUT SUCH OTHER ACTS OR OMISSIONS
WILL NOT BE DEEMED, FOR PURPOSES OF THE PLAN, TO CONSTITUTE GROUNDS FOR
TERMINATION FOR MISCONDUCT.


(W)          “NONSTATUTORY STOCK OPTION” MEANS AN OPTION THAT BY ITS TERMS DOES
NOT QUALIFY OR IS NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.


(X)            “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN
THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


(Y)           “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO THE PLAN.


(Z)            “OUTSIDE DIRECTOR” MEANS A DIRECTOR WHO IS NOT AN EMPLOYEE.


(AA)         “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


(BB)         “PARTICIPANT” MEANS THE HOLDER OF AN OUTSTANDING AWARD.


(CC)         “PERFORMANCE PERIOD” MEANS ANY FISCAL YEAR OF THE COMPANY OR SUCH
OTHER PERIOD AS DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION.


(DD)         “PERFORMANCE SHARE” MEANS AN AWARD DENOMINATED IN SHARES WHICH MAY
BE EARNED IN WHOLE OR IN PART UPON ATTAINMENT OF “PERFORMANCE GOALS” (AS DEFINED
IN SECTION 11) OR OTHER VESTING CRITERIA AS THE ADMINISTRATOR MAY DETERMINE
PURSUANT TO SECTION 9.


(EE)         “PERFORMANCE UNIT” MEANS AN AWARD WHICH MAY BE EARNED IN WHOLE OR
IN PART UPON ATTAINMENT OF PERFORMANCE GOALS OR OTHER VESTING CRITERIA AS THE
ADMINISTRATOR MAY DETERMINE AND WHICH MAY BE SETTLED FOR CASH, SHARES OR OTHER
SECURITIES OR A COMBINATION OF THE FOREGOING PURSUANT TO SECTION 9.


(FF)           “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING WHICH THE
TRANSFER OF SHARES OF RESTRICTED STOCK ARE SUBJECT TO RESTRICTIONS AND
THEREFORE, THE SHARES ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE.  SUCH
RESTRICTIONS MAY BE BASED ON THE PASSAGE OF TIME, THE ACHIEVEMENT OF TARGET
LEVELS OF PERFORMANCE, OR THE OCCURRENCE OF OTHER EVENTS AS DETERMINED BY THE
ADMINISTRATOR.


(GG)         “PLAN” MEANS THIS 2005 INCENTIVE PLAN.


(HH)         “RESTRICTED STOCK” MEANS SHARES ISSUED PURSUANT TO A RESTRICTED
STOCK AWARD UNDER SECTION 7 OF THE PLAN, OR ISSUED PURSUANT TO THE EARLY
EXERCISE OF AN OPTION.


(II)           “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE ACT OR ANY
SUCCESSOR TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED WITH
RESPECT TO THE PLAN.


(JJ)           “SECTION 16(B)”  MEANS SECTION 16(B) OF THE EXCHANGE ACT.


--------------------------------------------------------------------------------



(KK)         “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


(LL)           “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED IN
ACCORDANCE WITH SECTION 16 OF THE PLAN.


(MM)       “STOCK APPRECIATION RIGHT” OR “SAR” MEANS AN AWARD, GRANTED ALONE OR
IN CONNECTION WITH AN OPTION, THAT PURSUANT TO SECTION 8 IS DESIGNATED AS A SAR.


(NN)         “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION,” WHETHER NOW OR
HEREAFTER EXIST­ING, AS DEFINED IN SECTION 424(F) OF THE CODE.


3.             STOCK SUBJECT TO THE PLAN.


(A)           STOCK SUBJECT TO THE PLAN.  SUBJECT TO THE PROVISIONS OF
SECTION 16 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES THAT MAY BE
AWARDED AND SOLD UNDER THE PLAN IS 9,983,379 SHARES (THE NUMBER OF SHARES WHICH
HAVE BEEN RESERVED BUT NOT ISSUED UNDER THE COMPANY’S 2001 STOCK INCENTIVE PLAN
(THE “2001 PLAN”) AS OF MARCH 28, 2005), PLUS UP TO AN AGGREGATE OF 5,000,000
SHARES THAT ARE OR WOULD HAVE BEEN RETURNED TO THE 2001 PLAN AS A RESULT OF
TERMINATION OF OPTIONS OR REPURCHASE OF SHARES ON OR AFTER MARCH 28, 2005.  THE
SHARES MAY BE AUTHORIZED, BUT UNISSUED, OR REACQUIRED COMMON STOCK.


(B)           FULL VALUE AWARDS.  ANY SHARES SUBJECT TO OPTIONS OR SARS WILL BE
COUNTED AGAINST THE NUMERICAL LIMITS OF THIS SECTION 3 AS ONE SHARE FOR EVERY
SHARE SUBJECT THERETO.  ANY SHARES SUBJECT TO RESTRICTED STOCK OR PERFORMANCE
SHARES WITH A PER SHARE OR UNIT PURCHASE PRICE LOWER THAN 100% OF FAIR MARKET
VALUE ON THE DATE OF GRANT WILL BE COUNTED AGAINST THE NUMERICAL LIMITS OF THIS
SECTION 3 AS TWO SHARES FOR EVERY ONE SHARE SUBJECT THERETO.  TO THE EXTENT THAT
A SHARE THAT WAS SUBJECT TO AN AWARD THAT COUNTED AS TWO SHARES AGAINST THE PLAN
RESERVE PURSUANT TO THE PRECEDING SENTENCE IS RECYCLED BACK INTO THE PLAN UNDER
THE NEXT PARAGRAPH OF THIS SECTION 3, THE PLAN WILL BE CREDITED WITH TWO SHARES.


(C)           LAPSED AWARDS.  IF AN AWARD EXPIRES OR BECOMES UNEXERCISABLE
WITHOUT HAVING BEEN EXERCISED IN FULL, OR, WITH RESPECT TO RESTRICTED STOCK,
PERFORMANCE SHARES OR PERFORMANCE UNITS, IS FORFEITED TO OR REPURCHASED BY THE
COMPANY, THE UNPURCHASED SHARES (OR FOR AWARDS OTHER THAN OPTIONS AND SARS, THE
FORFEITED OR REPURCHASED SHARES) WHICH WERE SUBJECT THERETO WILL BECOME
AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE PLAN (UNLESS THE PLAN HAS
TERMINATED).  WITH RESPECT TO SARS, SHARES ACTUALLY ISSUED PURSUANT TO A SAR AS
WELL AS THE SHARES THAT REPRESENT PAYMENT OF THE EXERCISE PRICE WILL CEASE TO BE
AVAILABLE UNDER THE PLAN.  SHARES THAT HAVE ACTUALLY BEEN ISSUED UNDER THE PLAN
UNDER ANY AWARD WILL NOT BE RETURNED TO THE PLAN AND WILL NOT BECOME AVAILABLE
FOR FUTURE DISTRIBUTION UNDER THE PLAN; PROVIDED, HOWEVER, THAT IF SHARES OF
RESTRICTED STOCK, PERFORMANCE SHARES OR PERFORMANCE UNITS ARE REPURCHASED BY THE
COMPANY OR ARE FORFEITED TO THE COMPANY, SUCH SHARES WILL BECOME AVAILABLE FOR
FUTURE GRANT UNDER THE PLAN.  SHARES USED TO PAY THE EXERCISE PRICE OF AN OPTION
WILL NOT BECOME AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE PLAN.  SHARES USED
TO SATISFY TAX WITHHOLDING OBLIGATIONS WILL NOT BECOME AVAILABLE FOR FUTURE
GRANT OR SALE UNDER THE PLAN.  TO THE EXTENT AN AWARD UNDER THE PLAN IS PAID OUT
IN CASH RATHER THAN SHARES, SUCH CASH PAYMENT WILL NOT REDUCE THE NUMBER OF
SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN.  NOTWITHSTANDING THE FOREGOING
AND, SUBJECT TO ADJUSTMENT PROVIDED IN SECTION 16, THE MAXIMUM NUMBER OF SHARES
THAT MAY BE ISSUED UPON THE EXERCISE OF INCENTIVE STOCK OPTIONS WILL EQUAL THE
AGGREGATE SHARE NUMBER STATED IN SECTION 3(A), PLUS, TO THE EXTENT ALLOWABLE
UNDER SECTION 422 OF THE CODE, ANY SHARES THAT BECOME AVAILABLE FOR ISSUANCE
UNDER THE PLAN UNDER THIS SECTION 3(C).


(D)           SHARE RESERVE.  THE COMPANY, DURING THE TERM OF THIS PLAN, WILL AT
ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS WILL BE SUFFICIENT
TO SATISFY THE REQUIREMENTS OF THE PLAN.


--------------------------------------------------------------------------------



4.             ADMINISTRATION OF THE PLAN.


(A)           PROCEDURE.


(I)             MULTIPLE ADMINISTRATIVE BODIES.  DIFFERENT COMMITTEES WITH
RESPECT TO DIFFERENT GROUPS OF SERVICE PROVIDERS MAY ADMINISTER THE PLAN.


(II)          SECTION 162(M).  TO THE EXTENT THAT THE ADMINISTRATOR DETERMINES
IT TO BE DESIRABLE TO QUALIFY AWARDS GRANTED HEREUNDER AS “PERFORMANCE-BASED
COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, THE PLAN WILL BE
ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE DIRECTORS” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE.


(III)       RULE 16B-3.  TO THE EXTENT DESIRABLE TO QUALIFY TRANSACTIONS
HEREUNDER AS EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS CONTEMPLATED HEREUNDER
WILL BE STRUCTURED TO SATISFY THE REQUIREMENTS FOR EXEMPTION UNDER RULE 16B-3.


(IV)      OTHER ADMINISTRATION.  OTHER THAN AS PROVIDED ABOVE, THE PLAN WILL BE
ADMINISTERED BY (A) THE BOARD OR (B) A COMMITTEE, WHICH COMMITTEE WILL BE
CONSTITUTED TO SATISFY APPLICABLE LAWS.


(B)           POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THE
PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC DUTIES DELEGATED
BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR WILL HAVE THE AUTHORITY, IN
ITS DISCRETION:


(I)             TO DETERMINE THE FAIR MARKET VALUE;


(II)          TO SELECT THE SERVICE PROVIDERS TO WHOM AWARDS MAY BE GRANTED
HEREUNDER;


(III)       TO DETERMINE THE TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
TERMS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER;


(IV)      TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND AWARDS GRANTED
PURSUANT TO THE PLAN;


(V)   TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE
PLAN, INCLUDING RULES AND REGULATIONS RELATING TO SUB-PLANS ESTABLISHED FOR THE
PURPOSE OF SATISFYING APPLICABLE FOREIGN LAWS;


(VI)      TO MODIFY OR AMEND EACH AWARD (SUBJECT TO SECTION 21(C) OF THE PLAN)
INCLUDING, WITHOUT LIMITATION, THE DISCRETIONARY AUTHORITY TO EXTEND THE
POST-TERMINATION EXERCISABILITY PERIOD OF AWARDS LONGER THAN IS OTHERWISE
PROVIDED FOR IN THE PLAN.  NOTWITHSTANDING THE PREVIOUS SENTENCE, THE
ADMINISTRATOR MAY NOT MODIFY OR AMEND AN OPTION OR SAR TO REDUCE THE EXERCISE
PRICE OF SUCH OPTION OR SAR AFTER IT HAS BEEN GRANTED (EXCEPT FOR ADJUSTMENTS
MADE PURSUANT TO SECTION 16) NOR MAY THE ADMINISTRATOR CANCEL ANY OUTSTANDING
OPTION OR SAR AND REPLACE IT WITH A NEW OPTION OR SAR WITH A LOWER EXERCISE
PRICE, UNLESS, IN EITHER CASE, SUCH ACTION IS APPROVED BY THE COMPANY’S
STOCKHOLDERS;


(VII)  TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF THE COMPANY ANY
INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD PREVIOUSLY GRANTED BY THE
ADMINISTRATOR;


(VIII) TO ALLOW A PARTICIPANT TO DEFER THE RECEIPT OF THE PAYMENT OF CASH OR THE
DELIVERY OF SHARES THAT WOULD OTHERWISE BE DUE TO SUCH PARTICIPANT UNDER AN
AWARD PURSUANT TO SUCH PROCEDURES AS THE ADMINISTRATOR MAY DETERMINE;


--------------------------------------------------------------------------------



(IX)   TO GRANT IN ADDITION TO THE INCENTIVES DESCRIBED IN SECTIONS 6, 7, 8 AND
9 BELOW, OTHER INCENTIVES PAYABLE IN CASH OR SHARES UNDER THE PLAN AS DETERMINED
BY THE ADMINISTRATOR TO BE IN THE BEST INTERESTS OF THE COMPANY AND SUBJECT TO
ANY TERMS AND CONDITIONS THE ADMINISTRATOR DEEMS ADVISABLE; AND


(X)    TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR
ADMINISTERING THE PLAN.


(C)           EFFECT OF ADMINISTRATOR’S DECISION.  THE ADMINISTRATOR’S
DECISIONS, DETERMINATIONS AND INTERPRETATIONS WILL BE FINAL AND BINDING ON ALL
PARTICIPANTS AND ANY OTHER HOLDERS OF AWARDS.


5.             ELIGIBILITY.  NONSTATUTORY STOCK OPTIONS, RESTRICTED STOCK, STOCK
APPRECIATION RIGHTS, PERFORMANCE UNITS, PERFORMANCE SHARES AND SUCH OTHER CASH
OR STOCK AWARDS AS THE ADMINISTRATOR DETERMINES MAY BE GRANTED TO SERVICE
PROVIDERS.  INCENTIVE STOCK OPTIONS MAY BE GRANTED ONLY TO EMPLOYEES OF THE
COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY.


6.             STOCK OPTIONS.


(A)           LIMITATIONS.


(I)    EACH OPTION WILL BE DESIGNATED IN THE AWARD AGREEMENT AS EITHER AN
INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK OPTION.  HOWEVER, NOTWITHSTANDING
SUCH DESIGNATION, TO THE EXTENT THAT THE AGGREGATE FAIR MARKET VALUE OF THE
SHARES WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE
FIRST TIME BY THE PARTICIPANT DURING ANY CALENDAR YEAR (UNDER ALL PLANS OF THE
COMPANY AND ANY PARENT OR SUBSIDIARY) EXCEEDS $100,000, SUCH OPTIONS WILL BE
TREATED AS NONSTATUTORY STOCK OPTIONS.  FOR PURPOSES OF THIS SECTION 6(A),
INCENTIVE STOCK OPTIONS WILL BE TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY
WERE GRANTED.  THE FAIR MARKET VALUE OF THE SHARES WILL BE DETERMINED AS OF THE
TIME THE OPTION WITH RESPECT TO SUCH SHARES IS GRANTED.


(II)   THE FOLLOWING LIMITATIONS WILL APPLY TO GRANTS OF OPTIONS:

(1)           NO SERVICE PROVIDER WILL BE GRANTED, IN ANY FISCAL YEAR, OPTIONS
OR SARS TO PURCHASE MORE THAN 1,000,000 SHARES.

(2)           IN CONNECTION WITH HIS OR HER INITIAL SERVICE, A SERVICE PROVIDER
MAY BE GRANTED OPTIONS OR SARS TO PURCHASE UP TO AN ADDITIONAL 1,000,000 SHARES,
WHICH WILL NOT COUNT AGAINST THE LIMIT SET FORTH IN SECTION 6(A)(2)(II)(1)
ABOVE.

(3)           THE FOREGOING LIMITATIONS WILL BE ADJUSTED PROPORTIONATELY IN
CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS DESCRIBED IN
SECTION 16.

(4)           IF AN OPTION OR SAR IS CANCELLED IN THE SAME FISCAL YEAR IN WHICH
IT WAS GRANTED (OTHER THAN IN CONNECTION WITH A TRANSACTION DESCRIBED IN
SECTION 16), THE CANCELLED OPTION OR SAR, AS APPLICABLE, WILL BE COUNTED AGAINST
THE LIMITS SET FORTH IN SUBSECTIONS (1) AND (2) ABOVE.  FOR THIS PURPOSE, IF THE
EXERCISE PRICE OF AN OPTION OR SAR IS REDUCED, THE TRANSACTION WILL BE TREATED
AS A CANCELLATION OF THE OPTION OR SAR, AS APPLICABLE, AND THE GRANT OF A NEW
OPTION OR SAR, AS APPLICABLE.


(B)           TERM OF OPTION.  THE ADMINISTRATOR WILL DETERMINE THE TERM OF EACH
OPTION IN ITS SOLE DISCRETION.  IN THE CASE OF AN INCENTIVE STOCK OPTION, THE
TERM WILL BE TEN (10) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY
BE PROVIDED IN THE AWARD AGREEMENT.  MOREOVER, IN THE CASE OF AN INCENTIVE STOCK
OPTION GRANTED TO A PARTICIPANT WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS
GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY, THE TERM OF THE INCENTIVE STOCK OPTION WILL BE FIVE (5) YEARS FROM
THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN THE AWARD
AGREEMENT.


--------------------------------------------------------------------------------



(C)           OPTION EXERCISE PRICE AND CONSIDERATION.


(I)    EXERCISE PRICE.  THE PER SHARE EXERCISE PRICE FOR THE SHARES TO BE ISSUED
PURSUANT TO EXERCISE OF AN OPTION WILL BE DETERMINED BY THE ADMINISTRATOR,
SUBJECT TO THE FOLLOWING:

(1)           IN THE CASE OF AN INCENTIVE STOCK OPTION

A)             GRANTED TO AN EMPLOYEE WHO, AT THE TIME THE INCENTIVE STOCK
OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE
VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY,
THE PER SHARE EXERCISE PRICE WILL BE NO LESS THAN 110% OF THE FAIR MARKET VALUE
PER SHARE ON THE DATE OF GRANT.

B)            GRANTED TO ANY EMPLOYEE OTHER THAN AN EMPLOYEE DESCRIBED IN
PARAGRAPH (A) IMMEDIATELY ABOVE, THE PER SHARE EXERCISE PRICE WILL BE NO LESS
THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.

(2)           IN THE CASE OF A NONSTATUTORY STOCK OPTION, THE PER SHARE EXERCISE
PRICE WILL BE DETERMINED BY THE ADMINISTRATOR, BUT WILL BE NO LESS THAN 100% OF
THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.

(3)           NOTWITHSTANDING THE FOREGOING, OPTIONS MAY BE GRANTED WITH A PER
SHARE EXERCISE PRICE OF LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE
DATE OF GRANT PURSUANT TO A TRANSACTION DESCRIBED IN, AND IN A MANNER CONSISTENT
WITH, SECTION 424(A) OF THE CODE.


(II)   WAITING PERIOD AND EXERCISE DATES.  AT THE TIME AN OPTION IS GRANTED, THE
ADMINISTRATOR WILL FIX THE PERIOD WITHIN WHICH THE OPTION MAY BE EXERCISED AND
WILL DETERMINE ANY CON­DITIONS THAT MUST BE SATISFIED BEFORE THE OPTION MAY BE
EXERCISED.


(III)  FORM OF CONSIDERATION.  THE ADMINISTRATOR WILL DETERMINE THE ACCEPTABLE
FORM(S) OF CONSIDERATION FOR EXERCISING AN OPTION, INCLUDING THE METHOD OF
PAYMENT, TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


(D)           EXERCISE OF OPTION.


(I)    PROCEDURE FOR EXERCISE; RIGHTS AS A STOCKHOLDER.  ANY OPTION GRANTED
HEREUNDER WILL BE EXERCISABLE ACCORDING TO THE TERMS OF THE PLAN AND AT SUCH
TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE ADMINISTRATOR AND SET FORTH
IN THE AWARD AGREEMENT.  AN OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A
SHARE.

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specify from time to time) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with an applicable
withholding taxes).  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 16 of the Plan.

(ii)   Termination of Relationship as a Service Provider.  If a Participant
ceases to be a Service Provider, other than upon the Participant’s death,
Disability or Misconduct, the Participant may exercise his or her Option within
such period of time as is specified in the Award Agreement to the extent that
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement).  In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for three (3) months following the Participant’s termination. 
Unless otherwise provided by the Administrator, if on the date of termination
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option will revert to the Plan.  If after
termination the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.  If after termination the
Participant does not exercise his or her Option within


--------------------------------------------------------------------------------


the time specified by the Administrator, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.

(iii)  Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination.  Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan.  If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

(iv)  Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death.  Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.  If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.


7.             RESTRICTED STOCK.


(A)           GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND PROVISIONS OF
THE PLAN, THE ADMINISTRATOR, AT ANY TIME AND FROM TIME TO TIME, MAY GRANT SHARES
OF RESTRICTED STOCK TO SERVICE PROVIDERS IN SUCH AMOUNTS AS THE ADMINISTRATOR,
IN ITS SOLE DISCRETION, WILL DETERMINE.


(B)           RESTRICTED STOCK AGREEMENT.  EACH AWARD OF RESTRICTED STOCK WILL
BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE PERIOD OF RESTRICTION,
THE NUMBER OF SHARES GRANTED, AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.  NOTWITHSTANDING THE
FOREGOING, DURING ANY FISCAL YEAR NO PARTICIPANT WILL RECEIVE MORE THAN AN
AGGREGATE OF 500,000 SHARES OF RESTRICTED STOCK; PROVIDED, HOWEVER, THAT IN
CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY
BE GRANTED AN AGGREGATE OF UP TO AN ADDITIONAL 500,000 SHARES OF RESTRICTED
STOCK.  UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, SHARES OF RESTRICTED
STOCK WILL BE HELD BY THE COMPANY AS ESCROW AGENT UNTIL THE RESTRICTIONS ON SUCH
SHARES HAVE LAPSED.


(C)           TRANSFERABILITY.  EXCEPT AS PROVIDED IN THIS SECTION 7, SHARES OF
RESTRICTED STOCK MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE
ALIENATED OR HYPOTHECATED UNTIL THE END OF THE APPLICABLE PERIOD OF RESTRICTION.


(D)           OTHER RESTRICTIONS.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
MAY IMPOSE SUCH OTHER RESTRICTIONS ON SHARES OF RESTRICTED STOCK AS IT MAY DEEM
ADVISABLE OR APPROPRIATE.


(E)           REMOVAL OF RESTRICTIONS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 7, SHARES OF RESTRICTED STOCK COVERED BY EACH RESTRICTED STOCK GRANT
MADE UNDER THE PLAN WILL BE RELEASED FROM ESCROW AS SOON AS PRACTICABLE AFTER
THE LAST DAY OF THE PERIOD OF RESTRICTION.  THE RESTRICTIONS WILL LAPSE AT A
RATE DETERMINED BY THE ADMINISTRATOR; PROVIDED, HOWEVER, THAT SHARES OF
RESTRICTED STOCK WILL VEST NO EARLIER THAN ONE-THIRD (1/3RD) OF THE TOTAL NUMBER
SHARES OF RESTRICTED STOCK SUBJECT TO AN AWARD EACH YEAR


--------------------------------------------------------------------------------



FROM THE DATE OF GRANT, UNLESS THE ADMINISTRATOR DETERMINES THAT THE AWARD IS TO
VEST UPON THE ACHIEVEMENT OF A PERFORMANCE OBJECTIVE, PROVIDED THE PERIOD FOR
MEASURING PERFORMANCE WILL BE AT LEAST TWELVE MONTHS.  AFTER THE GRANT OF
RESTRICTED STOCK, THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE
ANY RESTRICTIONS FOR SUCH RESTRICTED STOCK UPON OR IN CONNECTION WITH A CHANGE
IN CONTROL OR UPON OR IN CONNECTION WITH A PARTICIPANT’S TERMINATION OF SERVICE,
INCLUDING, WITHOUT LIMITATION, DUE TO DEATH OR DISABILITY.


(F)            VOTING RIGHTS.  DURING THE PERIOD OF RESTRICTION, SERVICE
PROVIDERS HOLDING SHARES OF RESTRICTED STOCK GRANTED HEREUNDER MAY EXERCISE FULL
VOTING RIGHTS WITH RESPECT TO THOSE SHARES, UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE.


(G)           DIVIDENDS AND OTHER DISTRIBUTIONS.  DURING THE PERIOD OF
RESTRICTION, SERVICE PROVIDERS HOLDING SHARES OF RESTRICTED STOCK WILL BE
ENTITLED TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO
SUCH SHARES UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT.  IF ANY SUCH
DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES, THE SHARES WILL BE SUBJECT TO THE
SAME RESTRICTIONS ON TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF
RESTRICTED STOCK WITH RESPECT TO WHICH THEY WERE PAID.


(H)           RETURN OF RESTRICTED STOCK TO COMPANY.  ON THE DATE SET FORTH IN
THE AWARD AGREEMENT, THE RESTRICTED STOCK FOR WHICH RESTRICTIONS HAVE NOT LAPSED
WILL REVERT TO THE COMPANY AND AGAIN WILL BECOME AVAILABLE FOR GRANT UNDER THE
PLAN.


8.             STOCK APPRECIATION RIGHTS.


(A)           GRANT OF SARS.  SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, A
SAR MAY BE GRANTED TO SERVICE PROVIDERS AT ANY TIME AND FROM TIME TO TIME AS
WILL BE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION.


(B)           NUMBER OF SHARES.  THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION
TO DETERMINE THE NUMBER OF SARS GRANTED TO ANY PARTICIPANT, PROVIDED THAT DURING
ANY FISCAL YEAR, NO PARTICIPANT WILL BE GRANTED SARS OR OPTIONS COVERING MORE
THAN 1,000,000 SHARES.  NOTWITHSTANDING THE FOREGOING LIMITATION, IN CONNECTION
WITH A PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED
SARS OR OPTIONS COVERING UP TO AN ADDITIONAL 1,000,000 SHARES.


(C)           EXERCISE PRICE AND OTHER TERMS.  THE ADMINISTRATOR, SUBJECT TO THE
PROVISIONS OF THE PLAN, WILL HAVE COMPLETE DISCRETION TO DETERMINE THE TERMS AND
CONDITIONS OF SARS GRANTED UNDER THE PLAN, PROVIDED, HOWEVER, THAT THE EXERCISE
PRICE WILL BE NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE
OF A SHARE ON THE DATE OF GRANT.


(D)           SAR AGREEMENT.  EACH SAR GRANT WILL BE EVIDENCED BY AN AWARD
AGREEMENT THAT WILL SPECIFY THE EXERCISE PRICE, THE TERM OF THE SAR, THE
CONDITIONS OF EXERCISE, AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.


(E)           EXPIRATION OF SARS.  A SAR GRANTED UNDER THE PLAN WILL EXPIRE UPON
THE DATE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION, AND SET FORTH
IN THE AWARD AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE RULES OF
SECTION 6(D) ALSO WILL APPLY TO SARS.


(F)            PAYMENT OF SAR AMOUNT.  UPON EXERCISE OF A SAR, A PARTICIPANT
WILL BE ENTITLED TO RECEIVE PAYMENT FROM THE COMPANY IN AN AMOUNT DETERMINED BY
MULTIPLYING:


(I)    THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF
EXERCISE OVER THE EXERCISE PRICE; TIMES


(II)   THE NUMBER OF SHARES WITH RESPECT TO WHICH THE SAR IS EXERCISED.


--------------------------------------------------------------------------------



AT THE DISCRETION OF THE ADMINISTRATOR, THE PAYMENT UPON SAR EXERCISE MAY BE IN
CASH, IN SHARES OF EQUIVALENT VALUE, OR IN SOME COMBINATION THEREOF.


9.             PERFORMANCE UNITS AND PERFORMANCE SHARES.


(A)           GRANT OF PERFORMANCE UNITS/SHARES.  PERFORMANCE UNITS AND
PERFORMANCE SHARES MAY BE GRANTED TO SERVICE PROVIDERS AT ANY TIME AND FROM TIME
TO TIME, AS WILL BE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION. 
THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION IN DETERMINING THE NUMBER OF
PERFORMANCE UNITS/SHARES GRANTED TO EACH PARTICIPANT PROVIDED THAT DURING ANY
FISCAL YEAR, (A) NO PARTICIPANT WILL RECEIVE PERFORMANCE UNITS HAVING AN INITIAL
VALUE GREATER THAN $5,000,000, AND (B) NO PARTICIPANT WILL RECEIVE MORE THAN
500,000 PERFORMANCE SHARES.  NOTWITHSTANDING THE FOREGOING LIMITATION, IN
CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY
BE GRANTED UP TO AN ADDITIONAL 500,000 PERFORMANCE SHARES.


(B)           VALUE OF PERFORMANCE UNITS/SHARES.  EACH PERFORMANCE UNIT WILL
HAVE AN INITIAL VALUE THAT IS ESTABLISHED BY THE ADMINISTRATOR ON OR BEFORE THE
DATE OF GRANT.  EACH PERFORMANCE SHARE WILL HAVE AN INITIAL VALUE EQUAL TO THE
FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.


(C)           PERFORMANCE OBJECTIVES AND OTHER TERMS.  THE ADMINISTRATOR WILL
SET PERFORMANCE OBJECTIVES OR OTHER VESTING PROVISIONS (INCLUDING, WITHOUT
LIMITATION, CONTINUED STATUS AS A SERVICE PROVIDER) IN ITS DISCRETION WHICH,
DEPENDING ON THE EXTENT TO WHICH THEY ARE MET, WILL DETERMINE THE NUMBER OR
VALUE OF PERFORMANCE UNITS/SHARES THAT WILL BE PAID OUT TO THE PARTICIPANT . 
EACH AWARD OF PERFORMANCE UNITS/SHARES WILL BE EVIDENCED BY AN AWARD AGREEMENT
THAT WILL SPECIFY THE PERFORMANCE PERIOD, AND SUCH OTHER TERMS AND CONDITIONS AS
THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE; PROVIDED, HOWEVER,
THAT AWARDS OF PERFORMANCE UNITS/SHARES WILL VEST NO EARLIER THAN ONE-THIRD
(1/3) OF THE TOTAL NUMBER UNITS OR SHARES SUBJECT TO SUCH AWARD EACH YEAR FROM
THE DATE OF GRANT, UNLESS THE ADMINISTRATOR DETERMINES THAT THE AWARD IS TO VEST
UPON THE ACHIEVEMENT OF A PERFORMANCE OBJECTIVE, PROVIDED THE PERIOD FOR
MEASURING PERFORMANCE WILL BE AT LEAST TWELVE MONTHS.


(D)           EARNING OF PERFORMANCE UNITS/SHARES.  AFTER THE APPLICABLE
PERFORMANCE PERIOD HAS ENDED, THE HOLDER OF PERFORMANCE UNITS/SHARES WILL BE
ENTITLED TO RECEIVE A PAYOUT OF THE NUMBER OF PERFORMANCE UNITS/SHARES EARNED BY
THE PARTICIPANT OVER THE PERFORMANCE PERIOD, TO BE DETERMINED AS A FUNCTION OF
THE EXTENT TO WHICH THE CORRESPONDING PERFORMANCE OBJECTIVES OR OTHER VESTING
PROVISIONS HAVE BEEN ACHIEVED.  AFTER THE GRANT OF A PERFORMANCE UNIT/SHARE, THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE ANY PERFORMANCE
OBJECTIVES OR OTHER VESTING PROVISIONS FOR SUCH PERFORMANCE UNIT/SHARE UPON OR
IN CONNECTION WITH A CHANGE IN CONTROL OR UPON OR IN CONNECTION WITH A
PARTICIPANT’S TERMINATION OF SERVICE, INCLUDING, WITHOUT LIMITATION, DUE TO
DEATH OR DISABILITY.


(E)           FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES.  PAYMENT
OF EARNED PERFORMANCE UNITS/SHARES WILL BE MADE AS SOON AS PRACTICABLE AFTER THE
EXPIRATION OF THE APPLICABLE PERFORMANCE PERIOD.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PAY EARNED PERFORMANCE UNITS/SHARES IN THE FORM OF CASH, IN
SHARES (WHICH HAVE AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE VALUE OF THE
EARNED PERFORMANCE UNITS/SHARES AT THE CLOSE OF THE APPLICABLE PERFORMANCE
PERIOD) OR IN A COMBINATION THEREOF.


(F)            CANCELLATION OF PERFORMANCE UNITS/SHARES.  ON THE DATE SET FORTH
IN THE AWARD AGREEMENT, ALL UNEARNED OR UNVESTED PERFORMANCE UNITS/SHARES WILL
BE FORFEITED TO THE COMPANY, AND AGAIN WILL BE AVAILABLE FOR GRANT UNDER THE
PLAN.


10.           OTHER CASH OR STOCK AWARDS.  IN ADDITION TO THE INCENTIVES
DESCRIBED IN SECTIONS 6 THROUGH 9 ABOVE, THE ADMINISTRATOR MAY GRANT OTHER
INCENTIVES PAYABLE IN CASH OR SHARES UNDER THE PLAN AS IT DETERMINES TO BE IN
THE BEST INTERESTS OF THE COMPANY AND SUBJECT TO SUCH OTHER TERMS AND CONDITIONS
AS IT DEEMS APPROPRIATE, PROVIDED THAT IN ANY FISCAL YEAR, A PARTICIPANT WILL
NOT RECEIVE A CASH AWARD UNDER THIS SECTION IN EXCESS OF $5,000,000.


--------------------------------------------------------------------------------



11.           PERFORMANCE GOALS.  AWARDS OF RESTRICTED STOCK, PERFORMANCE SHARES
AND PERFORMANCE UNITS AND OTHER INCENTIVES UNDER THE PLAN MAY BE MADE SUBJECT TO
THE ATTAINMENT OF PERFORMANCE GOALS RELATING TO ONE OR MORE BUSINESS CRITERIA
WITHIN THE MEANING OF SECTION 162(M) OF THE CODE AND MAY PROVIDE FOR A TARGETED
LEVEL OR LEVELS OF ACHIEVEMENT (“PERFORMANCE GOALS”) INCLUDING CASH FLOW; CASH
POSITION; EARNINGS BEFORE INTEREST AND TAXES; EARNINGS BEFORE INTEREST, TAXES,
DEPRECIATION AND AMORTIZATION; EARNINGS PER SHARE; ECONOMIC PROFIT; ECONOMIC
VALUE ADDED; EQUITY OR STOCKHOLDER’S EQUITY; MARKET SHARE; NET INCOME; NET
PROFIT; NET SALES; OPERATING EARNINGS; OPERATING INCOME; PROFIT BEFORE TAX;
RATIO OF DEBT TO DEBT PLUS EQUITY; RATIO OF OPERATING EARNINGS TO CAPITAL
SPENDING; SALES GROWTH; RETURN ON NET ASSETS; OR TOTAL RETURN TO STOCKHOLDERS. 
ANY PERFORMANCE GOALS MAY BE USED TO MEASURE THE PERFORMANCE OF THE COMPANY AS A
WHOLE OR A BUSINESS UNIT OF THE COMPANY AND MAY BE MEASURED RELATIVE TO A PEER
GROUP OR INDEX.  THE PERFORMANCE GOALS FOR A PARTICIPANT WILL BE DETERMINED BY
THE ADMINISTRATOR BASED ON THE COMPANY’S TACTICAL AND STRATEGIC BUSINESS
OBJECTIVES, WHICH MAY DIFFER FROM PARTICIPANT TO PARTICIPANT AND FROM AWARD TO
AWARD.  PRIOR TO THE DETERMINATION DATE, THE ADMINISTRATOR WILL DETERMINE
WHETHER TO MAKE ANY ADJUSTMENTS TO THE CALCULATION OF ANY PERFORMANCE GOAL WITH
RESPECT TO ANY PARTICIPANT FOR ANY SIGNIFICANT OR EXTRAORDINARY EVENTS AFFECTING
THE COMPANY.  IN ALL OTHER RESPECTS, PERFORMANCE GOALS WILL BE CALCULATED IN
ACCORDANCE WITH THE COMPANY’S FINANCIAL STATEMENTS, GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, OR UNDER A METHODOLOGY ESTABLISHED BY THE ADMINISTRATOR
PRIOR TO THE ISSUANCE OF AN AWARD, WHICH IS CONSISTENTLY APPLIED AND IDENTIFIED
IN THE FINANCIAL STATEMENTS, INCLUDING FOOTNOTES, OR THE MANAGEMENT DISCUSSION
AND ANALYSIS SECTION OF THE COMPANY’S ANNUAL REPORT.


12.           LEAVES OF ABSENCE.  UNLESS THE ADMINISTRATOR PROVIDES OTHERWISE,
VESTING OF AWARDS GRANTED HEREUNDER WILL BE SUSPENDED DURING ANY UNPAID LEAVE OF
ABSENCE.  A SERVICE PROVIDER WILL NOT CEASE TO BE AN EMPLOYEE IN THE CASE OF
(I) ANY LEAVE OF ABSENCE APPROVED BY THE COMPANY OR (II) TRANSFERS BETWEEN
LOCATIONS OF THE COMPANY OR BETWEEN THE COMPANY, ITS PARENT, OR ANY SUBSIDIARY. 
FOR PURPOSES OF INCENTIVE STOCK OPTIONS, NO SUCH LEAVE MAY EXCEED NINETY (90)
DAYS, UNLESS REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE IS GUARANTEED BY STATUTE
OR CONTRACT.  IF REEMPLOYMENT UPON EXPIRATION OF A LEAVE OF ABSENCE APPROVED BY
THE COMPANY IS NOT SO GUARANTEED, THEN THREE (3) MONTHS FOLLOWING THE 91ST DAY
OF SUCH LEAVE ANY INCENTIVE STOCK OPTION HELD BY THE PARTICIPANT WILL CEASE TO
BE TREATED AS AN INCENTIVE STOCK OPTION AND WILL BE TREATED FOR TAX PURPOSES AS
A NONSTATUTORY STOCK OPTION.


13.           TRANSFERABILITY OF AWARDS.  UNLESS DETERMINED OTHERWISE BY THE
ADMINISTRATOR, AN AWARD MAY NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED,
TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE LIFETIME OF THE
PARTICIPANT, ONLY BY THE PARTICIPANT.  IF THE ADMINISTRATOR MAKES AN AWARD
TRANSFERABLE, SUCH AWARD WILL CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS AS
THE ADMINISTRATOR DEEMS APPROPRIATE.


14.           TERMINATION OF RELATIONSHIP AS A SERVICE PROVIDER DUE TO
MISCONDUCT.  IF A PARTICIPANT CEASES TO BE A SERVICE PROVIDER DUE TO HIS OR HER
MISCONDUCT OR SHOULD A PARTICIPANT ENGAGE IN MISCONDUCT WHILE HOLDING AN
OUTSTANDING AWARD, THEN ALL AWARDS THAT THE PARTICIPANT THEN HOLDS WILL
IMMEDIATELY TERMINATE AND THE PARTICIPANT WILL HAVE NO FURTHER RIGHTS WITH
RESPECT TO SUCH AWARDS.  UPON SUCH A TERMINATION, THE SHARES COVERED BY THE
AWARDS THAT SO TERMINATE WILL REVERT TO THE PLAN.


15.           AWARDS TO OUTSIDE DIRECTORS.


(A)           GENERAL.  OUTSIDE DIRECTORS WILL BE ENTITLED TO RECEIVE ALL TYPES
OF AWARDS UNDER THIS PLAN, INCLUDING DISCRETIONARY AWARDS NOT COVERED UNDER THIS
SECTION 15.  ALL GRANTS OF OPTIONS AND RESTRICTED STOCK UNITS TO OUTSIDE
DIRECTORS PURSUANT TO THIS SECTION WILL BE AUTOMATIC AND NONDISCRETIONARY,
EXCEPT AS OTHERWISE PROVIDED HEREIN, AND WILL BE MADE IN ACCORDANCE WITH THE
FOLLOWING PROVISIONS:


(B)           OPTIONS.


(I)    FIRST OPTION.  EACH OUTSIDE DIRECTOR WHO BECOMES AN OUTSIDE DIRECTOR
AFTER MARCH 7, 2007 WILL BE AUTOMATICALLY GRANTED A NONSTATUTORY STOCK OPTION TO
PURCHASE 30,000 SHARES (THE “FIRST OPTION”) ON THE DATE ON WHICH SUCH PERSON
FIRST BECOMES AN OUTSIDE DIRECTOR, WHETHER THROUGH ELECTION BY THE STOCKHOLDERS
OF THE COMPANY OR APPOINTMENT BY THE BOARD TO FILL A VACANCY; PROVIDED,


--------------------------------------------------------------------------------



HOWEVER, THAT AN INSIDE DIRECTOR WHO CEASES TO BE AN INSIDE DIRECTOR BUT WHO
REMAINS A DIRECTOR WILL NOT RECEIVE A FIRST OPTION.


(II)   SUBSEQUENT OPTION.  EACH OUTSIDE DIRECTOR WILL BE AUTOMATICALLY GRANTED A
NONSTATUTORY STOCK OPTION TO PURCHASE 10,000 SHARES (A “SUBSEQUENT OPTION”) ON
THE DATE OF EACH ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS FOLLOWING MARCH 7,
2007; PROVIDED THAT HE OR SHE IS THEN AN OUTSIDE DIRECTOR AND, PROVIDED FURTHER,
THAT AS OF SUCH DATE, HE OR SHE WILL HAVE SERVED ON THE BOARD FOR AT LEAST THE
PRECEDING SIX (6) MONTHS.


(III)  TERMS OF OPTIONS. THE TERMS OF FIRST OPTIONS AND SUBSEQUENT OPTIONS
GRANTED HEREUNDER WILL BE AS FOLLOWS:

(1)           THE TERM OF EACH OPTION WILL BE TEN (10) YEARS.

(2)           THE EXERCISE PRICE PER SHARE WILL BE 100% OF THE FAIR MARKET VALUE
PER SHARE ON THE DATE OF GRANT.

(3)           TWENTY-FIVE PERCENT (25%) OF THE SHARES SUBJECT TO EACH FIRST
OPTION WILL VEST ON EACH ANNIVERSARY OF THE DATE OF GRANT OF SUCH OPTION, SO
THAT 100% OF THE SHARES SUBJECT TO SUCH OPTION WILL BE VESTED FOUR (4) YEARS
FROM THE GRANT DATE, SUBJECT TO OPTIONEE CONTINUING TO BE A DIRECTOR THROUGH
SUCH DATES.  ONE HUNDRED PERCENT (100%) OF THE SHARES SUBJECT TO EACH SUBSEQUENT
OPTION WILL VEST ON THE EARLIER OF (I) THE ONE-YEAR ANNIVERSARY OF THE DATE OF
GRANT AND (II) THE DATE OF THE NEXT ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS
FOLLOWING THE DATE OF GRANT, SUBJECT TO THE OPTIONEE CONTINUING TO BE A DIRECTOR
THROUGH SUCH DATE.

(4)           EACH OPTION GRANTED UNDER THIS SECTION 15 WILL HAVE SUCH OTHER
TERMS AND CONDITIONS AS THE ADMINISTRATOR DETERMINES.


(C)           RESTRICTED STOCK UNITS.


(I)    ANNUAL RESTRICTED STOCK UNITS.  EACH OUTSIDE DIRECTOR WILL BE
AUTOMATICALLY GRANTED AN AWARD OF 3,000 RESTRICTED STOCK UNITS (“ANNUAL
RESTRICTED STOCK UNITS”) ON THE DATE OF EACH ANNUAL MEETING OF THE COMPANY’S
STOCKHOLDERS FOLLOWING MARCH 7, 2007; PROVIDED THAT HE OR SHE IS THEN AN OUTSIDE
DIRECTOR AND, PROVIDED FURTHER, THAT AS OF SUCH DATE, HE OR SHE WILL HAVE SERVED
ON THE BOARD FOR AT LEAST THE PRECEDING SIX (6) MONTHS.


(II)   TERMS OF RESTRICTED STOCK UNITS. THE TERMS OF ANNUAL RESTRICTED STOCK
UNITS GRANTED HEREUNDER WILL BE AS FOLLOWS:

(1)           ONE HUNDRED PERCENT (100%) OF THE ANNUAL RESTRICTED STOCK UNITS
WILL VEST ON THE EARLIER OF (I) THE ONE-YEAR ANNIVERSARY OF THE DATE OF GRANT
AND (II) THE DATE OF THE NEXT ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS
FOLLOWING THE DATE OF GRANT, SUBJECT TO THE OPTIONEE CONTINUING TO BE A DIRECTOR
THROUGH SUCH DATE.

(2)           EACH RESTRICTED STOCK UNIT WILL REPRESENT THE RIGHT TO RECEIVE A
SHARE AND WILL BE SETTLED IN COMMON STOCK UPON VESTING.

(3)           AWARDS OF RESTRICTED STOCK UNITS GRANTED UNDER THIS SECTION 15
WILL HAVE SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR DETERMINES.


(D)           ADJUSTMENTS.  THE ADMINISTRATOR IN ITS DISCRETION MAY CHANGE AND
OTHERWISE REVISE THE TERMS OF AWARDS GRANTED UNDER THIS SECTION 15, INCLUDING,
WITHOUT LIMITATION, THE NUMBER OF SHARES, EXERCISE PRICES AND OTHER TERMS
THEREOF, FOR AWARDS GRANTED ON OR AFTER THE DATE THE ADMINISTRATOR DETERMINES TO
MAKE ANY SUCH CHANGE OR REVISION.


--------------------------------------------------------------------------------



16.           ADJUSTMENTS; DISSOLUTION OR LIQUIDATION; MERGER OR CHANGE IN
CONTROL.


(A)           ADJUSTMENTS.  IN THE EVENT THAT ANY DIVIDEND OR OTHER DISTRIBUTION
(WHETHER IN THE FORM OF CASH, SHARES, OTHER SECURITIES, OR OTHER PROPERTY),
RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION, MERGER,
CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE OF
SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER CHANGE IN THE CORPORATE
STRUCTURE OF THE COMPANY AFFECTING THE SHARES OCCURS, THE ADMINISTRATOR, IN
ORDER TO PREVENT DIMINUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS
INTENDED TO BE MADE AVAILABLE UNDER THE PLAN, MAY (IN ITS SOLE DISCRETION)
ADJUST THE NUMBER AND CLASS OF SHARES THAT MAY BE DELIVERED UNDER THE PLAN
AND/OR THE NUMBER, CLASS, AND PRICE OF SHARES COVERED BY EACH OUTSTANDING AWARD,
AND THE NUMERICAL SHARE AND UNIT LIMITS SET FORTH IN SECTIONS 3, 6, 7, 8, 9 AND
15.


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR WILL NOTIFY EACH
PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF SUCH PROPOSED
TRANSACTION.  TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, AN AWARD WILL
TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION.


(C)           CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL, EACH
OUTSTANDING AWARD WILL BE ASSUMED OR AN EQUIVALENT OPTION OR RIGHT SUBSTITUTED
BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE SUCCESSOR
CORPORATION.  IN THE EVENT THAT THE SUCCESSOR CORPORATION REFUSES TO ASSUME OR
SUBSTITUTE FOR THE AWARD, THE PARTICIPANT WILL FULLY VEST IN AND HAVE THE RIGHT
TO EXERCISE ALL OF HIS OR HER OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS,
INCLUDING SHARES AS TO WHICH SUCH AWARDS WOULD NOT OTHERWISE BE VESTED OR
EXERCISABLE, ALL RESTRICTIONS ON RESTRICTED STOCK WILL LAPSE, AND, WITH RESPECT
TO PERFORMANCE SHARES AND PERFORMANCE UNITS, ALL PERFORMANCE GOALS OR OTHER
VESTING CRITERIA WILL BE DEEMED ACHIEVED AT TARGET LEVELS AND ALL OTHER TERMS
AND CONDITIONS MET.  IN ADDITION, IF AN OPTION OR STOCK APPRECIATION RIGHT
BECOMES FULLY VESTED AND EXERCISABLE IN LIEU OF ASSUMPTION OR SUBSTITUTION IN
THE EVENT OF A CHANGE IN CONTROL, THE ADMINISTRATOR WILL NOTIFY THE PARTICIPANT
IN WRITING OR ELECTRONICALLY THAT THE OPTION OR STOCK APPRECIATION RIGHT WILL BE
FULLY VESTED AND EXERCISABLE FOR A PERIOD OF TIME DETERMINED BY THE
ADMINISTRATOR IN ITS SOLE DISCRETION, AND THE OPTION OR STOCK APPRECIATION RIGHT
WILL TERMINATE UPON THE EXPIRATION OF SUCH PERIOD.

With respect to Awards granted to Outside Directors that are assumed or
substituted for, if on the date of or following such assumption or substitution
the Participant’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant, then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares subject thereto, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock will
lapse, and, with respect to Performance Shares and Performance Units, all
Performance Goals or other vesting criteria will be deemed achieved at target
levels and all other terms and conditions met.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Performance Share or
Performance Unit which the Administrator can determine to pay in cash, the fair
market value of the consideration received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of an Option or Stock
Appreciation Right or upon the payout of a Performance Share or Performance
Unit, for each Share subject to such Award (or in the case of Performance Units,
the number of implied shares determined by dividing the value of the Performance
Units by the per share consideration received by holders of Common Stock in the
Change in Control), to be solely common stock of the successor


--------------------------------------------------------------------------------


corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.

Notwithstanding anything in this Section 16(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.


17.           TAX WITHHOLDING


(A)           WITHHOLDING REQUIREMENTS.  PRIOR TO THE DELIVERY OF ANY SHARES OR
CASH PURSUANT TO AN AWARD (OR EXERCISE THEREOF), THE COMPANY WILL HAVE THE POWER
AND THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE
COMPANY, AN AMOUNT SUFFICIENT TO SATISFY FEDERAL, STATE, LOCAL, FOREIGN OR OTHER
TAXES (INCLUDING THE PARTICIPANT’S FICA OBLIGATION) REQUIRED TO BE WITHHELD WITH
RESPECT TO SUCH AWARD (OR EXERCISE THEREOF).


(B)           WITHHOLDING ARRANGEMENTS.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION AND PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME,
MAY PERMIT A PARTICIPANT TO SATISFY SUCH TAX WITHHOLDING OBLIGATION, IN WHOLE OR
IN PART BY (A) PAYING CASH, (B) ELECTING TO HAVE THE COMPANY WITHHOLD OTHERWISE
DELIVERABLE CASH OR SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT
REQUIRED TO BE WITHHELD, (C) DELIVERING TO THE COMPANY ALREADY-OWNED SHARES
HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD, OR (D)
SELLING A SUFFICIENT NUMBER OF SHARES OTHERWISE DELIVERABLE TO THE PARTICIPANT
THROUGH SUCH MEANS AS THE ADMINISTRATOR MAY DETERMINE IN ITS SOLE DISCRETION
(WHETHER THROUGH A BROKER OR OTHERWISE) EQUAL TO THE AMOUNT REQUIRED TO BE
WITHHELD.  THE AMOUNT OF THE WITHHOLDING REQUIREMENT WILL BE DEEMED TO INCLUDE
ANY AMOUNT WHICH THE ADMINISTRATOR AGREES MAY BE WITHHELD AT THE TIME THE
ELECTION IS MADE, NOT TO EXCEED THE AMOUNT DETERMINED BY USING THE MAXIMUM
FEDERAL, STATE OR LOCAL MARGINAL INCOME TAX RATES APPLICABLE TO THE PARTICIPANT
WITH RESPECT TO THE AWARD ON THE DATE THAT THE AMOUNT OF TAX TO BE WITHHELD IS
TO BE DETERMINED.  THE FAIR MARKET VALUE OF THE SHARES TO BE WITHHELD OR
DELIVERED WILL BE DETERMINED AS OF THE DATE THAT THE TAXES ARE REQUIRED TO BE
WITHHELD.


18.           NO EFFECT ON EMPLOYMENT OR SERVICE.  NEITHER THE PLAN NOR ANY
AWARD WILL CONFER UPON A PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUING THE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER WITH THE COMPANY, NOR WILL THEY
INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE SUCH RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE, TO THE EXTENT
PERMITTED BY APPLICABLE LAWS.


19.           DATE OF GRANT.  THE DATE OF GRANT OF AN AWARD WILL BE, FOR ALL
PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE DETERMINATION GRANTING
SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY THE ADMINISTRATOR. 
NOTICE OF THE DETERMINATION WILL BE PROVIDED TO EACH PARTICIPANT WITHIN A
REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


20.           TERM OF PLAN.  SUBJECT TO SECTION 24 OF THE PLAN, THE PLAN WILL
BECOME EFFECTIVE UPON ITS ADOPTION BY THE BOARD.  IT WILL CONTINUE IN EFFECT FOR
A TERM ENDING ON DECEMBER 31, 2010 UNLESS TERMINATED EARLIER UNDER SECTION 21 OF
THE PLAN.


21.           AMENDMENT AND TERMINATION OF THE PLAN.


(A)           AMENDMENT AND TERMINATION.  THE ADMINISTRATOR MAY AT ANY TIME
AMEND, ALTER, SUSPEND OR TERMINATE THE PLAN.


(B)           STOCKHOLDER APPROVAL.  THE COMPANY WILL OBTAIN STOCKHOLDER
APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY
WITH APPLICABLE LAWS.  WITHOUT LIMITING THE FOREGOING SENTENCE, THE NUMBER OF
SHARES AVAILABLE UNDER THE PLAN PURSUANT TO SECTION 3 HEREIN MAY NOT BE
INCREASED WITHOUT APPROVAL OF THE COMPANY’S STOCKHOLDERS, EXCEPT AS PROVIDED IN
SECTION 3.


--------------------------------------------------------------------------------



(C)           EFFECT OF AMENDMENT OR TERMINATION.  NO AMENDMENT, ALTERATION,
SUSPENSION OR TERMINATION OF THE PLAN WILL IMPAIR THE RIGHTS OF ANY PARTICIPANT,
UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE PARTICIPANT AND THE ADMINISTRATOR,
WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE PARTICIPANT AND THE
COMPANY.  TERMINATION OF THE PLAN WILL NOT AFFECT THE ADMINISTRATOR’S ABILITY TO
EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH RESPECT TO AWARDS GRANTED UNDER
THE PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


22.           CONDITIONS UPON ISSUANCE OF SHARES.


(A)           LEGAL COMPLIANCE.  SHARES WILL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD AND THE ISSUANCE AND
DELIVERY OF SUCH SHARES WILL COMPLY WITH APPLICABLE LAWS AND WILL BE FURTHER
SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH
COMPLIANCE.


(B)           INVESTMENT REPRESENTATIONS.  AS A CONDITION TO THE EXERCISE OF AN
AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH AWARD TO REPRESENT AND
WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED
ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH
SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS
REQUIRED.


23.           INABILITY TO OBTAIN AUTHORITY.  THE INABILITY OF THE COMPANY TO
OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY
IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND
SALE OF ANY SHARES HEREUNDER, WILL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY WILL NOT HAVE BEEN OBTAINED.  STOCKHOLDER APPROVAL.  THE PLAN WILL BE
SUBJECT TO APPROVAL BY THE STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS
AFTER THE DATE THE PLAN IS ADOPTED.  SUCH STOCKHOLDER APPROVAL WILL BE OBTAINED
IN THE MANNER AND TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS.


--------------------------------------------------------------------------------